DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 09/13/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Particularly, a concise explanation of relevance has not been provided for non-English language Non-Patent Literature document cite no. 5 (Guangrui).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38-39 recite the limitation "the wire;” however, there is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 38-39 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 32, the only limitation recited is “wherein the spraying comprises a thermal spraying technique;” however, claim 15, from which claim 32 depends, already requires heating and spraying of a molten or semi-molten alloy, such that claim 32 is not seen to further limit claim 15. 
Claims 38-39 require “wherein the copper-containing alloy is the form of the wire;” however, claim 15, from which claims 38-39 depend, requires that the copper-containing alloy “is in the form of a particulate,” such that claims 38-39, reciting the alloy to be in a wire form instead of the particulate form, are not seen to include all of the limitations of and further limit claim 15. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Halpern et al. (US 4596189, hereinafter referred to as "Halpern") in view of Myojin et al. (US 2004/0112566, hereinafter referred to as “Myojin”) and Nakagawa et al. (US 5958522, hereinafter referred to as "Nakagawa").
Regarding claims 15 and 32, Halpern teaches a process of forming a metal coating on a substrate by thermal spraying of the metal on the substrate, wherein the metal to be sprayed may in powder form, and may be selected from alloys of copper and nickel (Col. 2, lines 44-59). Halpern teaches using a flame spray method for spraying the powder and further teaches spraying the metal in molten form (Abstract, Col. 4, lines 17-21, and Col. 7, lines 63-65),
Halpern teaches using metals for the spray coating including alloys of copper and nickel (Col. 2, lines 57-59); however, Halpern does not specify the copper-nickel-silicon-chromium alloy as claimed. 
	Myojin teaches a process for forming a continuous alloy strip by solidification of a molten alloy layer, wherein the alloy composition includes 6-8 wt% Ni, 1-2 wt% Si, 0.3-0.8 wt% Cr, with a balance of Cu [0011-0013], wherein the rapid solidification may include a spray depositing technique [0014]. Myojin teaches the Cu-Ni-Si-Cr alloy having a high thermal conductivity, high hardness, and strength [0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray coating method of Halpern and selected the Cu-Ni-Si-Cr alloy of Myojin as the metal alloy material to be sprayed in order to form an alloy coating with an optimal combination of high thermal conductivity, hardness, and strength.
The combination of Halpern and Myojin does not teach an average particle size of the powder form metal to be sprayed. Halpern does teach the powder form metal being sprayed by a flame spray method using combustion gases (Col. 4, lines 8-24) and further teaches a desired coating thickness of 0.001-0.010 in (Col. 4, Table 1), or 25-254 µm when converted. 
Nakagawa teaches a high speed flame thermal spray coating method using a material powder that is melted and blown out from a thermal spray coating gun, wherein the powder collides with a base material and forms a coating on the surface of the base material (Col. 3, lines 25-31 and 52-63), wherein the material powder is a mixed powder containing a Cu based alloy, Ni, and Si (Col. 3, lines 65-67 and Col. 4, lines 12-17). Nakagawa further teaches a particle diameter of the Cu based alloy powder used being 10-75 µm. Nakagawa teaches that when the particle diameter exceeds 75 µm, particle temperature during the thermal spray coating becomes low, and the amount of un-melted particles increases, therefore, the formation of a dense and fine coating becomes difficult. Additionally, Nakagawa teaches that when the particle diameter is smaller than 10 µm, particles melt excessively, the content of oxides in the coating increases and the coating becomes brittle, and the supply of the thermal spray coating material powder deteriorates and a continuous thermal spray coating becomes difficult (Col. 5, lines 55-67). Nakagawa further teaches a desired coating thickness of 0.02-0.5 mm (Col. 7, lines 49-53), or 20-500 µm when converted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powder form metal alloy in the method of Halpern in view of Myojin and selected a particle diameter of 10-75 µm as taught by Nakagawa in order to optimize the melted particle concentration, improve the formation of a dense and fine coating, reduce oxide concentration and brittleness of the coating, and maintain a sufficient supply of the sprayed material to secure continuity of the coating during the thermal spray process. As Halpern and Nakagawa desire similar coating thicknesses of the sprayed coatings (Halpern Col. 4, Table 1 and Nakagawa Col. 7, lines 49-53), one of ordinary skill in the art would have a reasonably expectation of success in taken the modification. 
Regarding claims 33-34, Halpern teaches the powder form metal being sprayed by a flame spray method using combustion gases (Col. 4, lines 8-24); however, Halpern is silent regarding a particular thermal spraying technique and spraying pressure as claimed. 
Nakagawa teaches a high speed flame thermal spray coating method using a material powder that is melted and blown out from a thermal spray coating gun, wherein the powder collides with a base material and forms a coating on the surface of the base material (Col. 3, lines 25-31 and 52-63), wherein the material powder is a mixed powder containing a Cu based alloy, Ni, and Si (Col. 3, lines 65-67 and Col. 4, lines 12-17). Nakagawa teaches spraying with a gaseous mixture of oxygen, propane, and air at a combined pressure of 19-28 Bar provides an optimum combustion efficiency (Col. 6, lines 23-38). Nakagawa further teaches an increased flame speed from the optimized combustion, and that as flame speed increases, the speed of thermal spray coating particles also increases, and the anchoring effect of particles onto the base material is enhanced and overall adhesion of the coating improves (Col. 6, lines 4-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flame spraying process in the combined method of Halpern, Myojin, and Nakagawa and further adapt the high-speed thermal spray method and the gaseous mixture of oxygen, propane, and air at a spraying pressure of 19-28 Bar as taught by Nakagawa in order to optimize a combustion efficiency, increase flame speed, and improve adhesion of the sprayed particles onto the substrate. The prior art high-speed thermal spray method using a combustion gas mixture of oxygen, propane, and air is further seen to render obvious a high-velocity oxy fuel spray technique as claimed. 
Regarding claim 35, in considering that the combined method of Halpern, Myojin, and Nakagawa teaches a substantially identical thermal spraying process to the instant claims, as well as a similar particle diameter of 10-75 µm (Nakagawa Col. 5, lines 55-57) to the instant particle diameter of 2-500 µm, and a similar coating thickness of 25-254 µm (Halpern Col. 4, Table 1) to the instant coating thickness range of 100-200 µm (claim 37), the droplets formed in the thermal spray coating process of the prior art would be expected to render obvious a droplet diameter of 1-20 µm as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).
Regarding claim 36, Halpern teaches a substrate surface temperature from room temperature to 482 ºC (Col. 4, Table 1), such that when the molten metal spray contacts the substrate, the metal will necessarily cool to a temperature below 482 ºC, rendering obvious the impact temperature as claimed at least in an overlapping range. See MPEP 2144.05(I).  
Regarding claim 37, Halpern teaches a coating thickness of 25-254 µm, when converted (Col. 4, Table 1). Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 38, Halpern teaches that the metal to be sprayed may be in powder or wire form (Col. 2, lines 53-55) and further teaches a wire feedstock diameter of 0.89-1.58 mm (Col. 4, Table 1). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 39, Halpern teaches that the metal to be sprayed may be in powder or wire form (Col. 2, lines 53-55) and further teaches that the thermal spray process may use a two-wire electric arc method (Col. 4, lines 17-19), rendering obvious the wire being electrically charged as claimed.

Response to Arguments
Applicant’s arguments with filed 09/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736